Citation Nr: 0530511	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include as secondary to the service-connected residuals of 
frostbite of the feet.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

4.  Entitlement to an initial compensable evaluation for 
hearing loss.

5.  Entitlement to an effective date earlier than November 
27, 2000 for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in December 2003.  A motion to advance this case on 
docket, due to the veteran's age has been granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

This case was previously before the Board, in July 2004, when 
claims to reopen previously denied claims for service 
connection for a back condition and hearing loss, with the 
submission of new and material evidence, were granted.  The 
Board further recharacterized the issue of service connection 
for a heart condition as one involving service connection 
secondary to the already service-connected residuals of 
frostbite for both feet.  Claims for service connection for a 
back condition, hearing loss, a heart condition including as 
secondary to the service-connected residuals of frostbite to 
both feet, and tinnitus, and claims for increased evaluations 
for PTSD and pes planus were remanded for further 
development.  Unfortunately, and as will be explained below, 
the claims for service connection for a heart condition, 
including as secondary to the service-connected residuals of 
frostbite for both feet, and for an increased evaluation for 
PTSD must again be remanded.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

During the pendency of this appeal, the RO granted the 
veteran's claim to TDIU, service connection for degenerative 
joint disease of the lumbosacral spine assigning a 40 percent 
evaluation, and tinnitus assigning a 10 percent evaluation 
effective October 22, 1998.  As these claims are a full 
grants of benefits, these issues are no longer before the 
Board.

Claims for service connection for dysentery and to reopen the 
previously denied claim for service connection for 
hypertension are again referred to the RO.  In addition, the 
Board notes that the veteran submitted a claim in August 2005 
for an increased evaluation for his service connected 
dermatophytosis.  This claim is also referred to the RO.

The RO granted a 30 percent evaluation for the veteran's 
service-connected pes planus during the pendency of this 
appeal in an April 2005 rating decision.  As this increased 
rating does not constitute a full grant of all benefits 
possible, and as the veteran has not withdrawn his claim, the 
issue concerning entitlement to an increased rating for pes 
planus is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the veteran submitted a Notice of 
Disagreement to the April 2005 decision which granted service 
connection for hearing loss assigning a noncompensable 
evaluation effective November 27, 2000.  However, a Statement 
of the Case addressing this issue is not of record.  Since a 
notice of disagreement has been submitted with respect to 
this issue, a statement of the case should be issued.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

The issues of service connection for a heart condition, 
including as secondary to the service-connected residuals of 
frostbite for both feet, for an increased evaluation for 
PTSD, for an initial compensable evaluation for hearing loss, 
and for an effective date earlier than November 27, 2000 for 
the grant of service connection for hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by 
objective observations of deformity including right foot 
pronation, valgus deformity in both heels, varus deformity in 
the left heel, and bowing in the Achilles tendons, 
bilaterally; bilateral callus formation; atrophy of the fat 
pads; decreased muscle strength; disturbed, slow gait; and no 
pain on palpation or range of motion.

2.  The veteran manifests X-ray evidence of osteoarthritis in 
the first metatarsophalangeal joint of the right and left 
feet, which is the causal result of his pes planus.  

3.  The osteoarthritis of the first metatarsophalangeal joint 
of the right foot is productive of crepitus and decreased 
limitation of motion.

4.  The osteoarthritis of the first metatarsophalangeal joint 
of the left foot is productive of crepitus and decreased 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.321(b)(1), 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5276 (2005).   

2.  The criteria for an evaluation of 10 percent, and no 
greater, for degenerative arthritis in the first 
metatarsophalangeal joint of the right foot have been met. 
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2005).

3.  The criteria for an evaluation of 10 percent, and no 
greater, for degenerative arthritis in the first 
metatarsophalangeal joint of the left foot have been met. 
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to receiving proper VCAA 
notification.  Review of the record shows that the veteran 
was issued a VCAA letter in March 2002, prior to the initial 
rating determination.  However, while the issue of an 
increased evaluation for bilateral pes planus was identified, 
the type of information provided was for service connection 
claims.  Notwithstanding, in this letter and a subsequent, 
August 2004, letter to the veteran, the RO notified the 
veteran that evidence and information was necessary to 
substantiate his claim for an increased evaluation and 
requested that he provide it.  In addition, the VA fully 
notified the veteran of what was required to substantiate his 
claim in the June 2003 statements of the case (SOCs) and 
April 2005 supplemental statement of the case (SSOC).  
Moreover, as noted above, the veteran's claim was remanded in 
July 2004 for further development, including that required by 
VCAA.  Together, the VCAA letters and SSOCs provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
Moreover, it was requested that he submit any evidence in his 
possession.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the service medical records, service 
personnel records, VA treatment records, private medical 
statements, and VA examination reports, as well as written 
statements and testimony from the veteran.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded VA 
audiological examinations in 2002 and 2003. 

The veteran identified treatment by VA and non-VA health care 
providers, but these records were not obtained.  The Board 
observes, however, that it may grant the veteran's claim, in 
part, without these records, based on the medical evidence 
already of record.  A grant beyond that allowed in this 
decision is not allowed by the regulations, as will be 
explained below.  See 38 C.F.R. § 4.68 (2005).  Hence, the 
Board finds it need not remand in order to obtain them.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation for Pes Planus

In statements and testimony, the veteran testified that he 
experiences pain from his bilateral pes planus with swelling 
and instability.  He stated the pain is severe and renders 
him unable to walk or stand for long periods of time.  Based 
on these contentions, the veteran is requesting an increased 
evaluation for his pes planus.  

The RO granted service connection for bilateral pes planus in 
a September 1952 rating decision.  A 10 percent evaluation 
was assigned, effective April 4, 1952, the day after the 
veteran's discharge from active service.  In April 2005, the 
RO issued a rating decision granting a 30 percent evaluation 
for bilateral pes planus, effective June 14, 2001, the date 
of his claim for increase.

The Board notes that the veteran has other foot disabilities 
which have been separately service connected and evaluated.  
These issues are not presently before the Board and their 
manifestations cannot therefore be considered in this 
analysis.  They are dermatophytosis of the feet, which has 
been evaluated as zero percent disabling since April 1952; 
and residuals of frostbite to the left and right foot, 
evaluated as 10 percent, each, respectively, effective in 
January 1998, 20 percent, each, respectively, from August 
1998, and 30 percent, each, respectively, from October 2004.

VA treatment records, dated in October 2000, reflect 
observations of full range of motion in the extremities, 2+ 
pedal pulses, and no findings of edema.  Neurological 
findings presented no gross deficits.  In May and November 
2001 findings again show full range of motion in the 
extremities absent deformities and edema.  Pedal pulses were 
2+ and neurological findings present no gross deficits.  

In September 2001, the veteran's treating physician, E. 
Megariotis, M.D., provided a statement summarizing the 
results of an examination he had conducted in the same month.  
Concerning the veteran's feet, the physician reported that 
the veteran complained of bilateral foot pain.  X-rays show 
mild osteoarthritis of the mid and hind foot of both feet, 
without fractures or severe arthritis.  Dr. Megariotis 
diagnosed bilateral early foot osteoarthrosis secondary to 
frost bite injury.

An April 2002 VA examination report reflects complaints of 
discomfort in the balls of his feet, the bottoms of his feet, 
and pain near the nails, increased upon standing for over 20 
minutes.  After 20 minutes standing, he reported, a burning 
type of pain manifests.  The veteran further reported that he 
had been prescribed aluminum orthotics by the New York VA 
Medical Center (VAMC), but that the inserts had not helped 
him.  Nor had Dr. Scholl's insoles, which he reported 
purchasing over the years.  He stated he wears a loafer-type 
shoe, which the physician observed him to wear with comfort, 
and that he sometimes uses a cane to ambulate.  He reported 
seeking private treatment for his feet.

The examiner observed the veteran to ambulate with his right 
foot pronated much greater than that of the left.  Dorsalis 
pedis and posterior tibial pulses were measured at +1/4, 
bilaterally, respectively.  No edema was found in the feet.  
A callus was found on submetatarsal five of the right foot, 
but no calluses were found on the left.  The heels evidenced 
valgus deformity on the right of two degrees, with the left 
showing a vertical heel measuring zero degrees.  Fat pads 
were noted to be thin.  The examiner diagnosed mild pes 
planus deformity of the right foot greater than the left, 
submetatarsal five right foot callus.  No X-rays were taken.

A March 2003 VA examination report shows complaints of 
numbness and burning in both feet.  The examiner observed 
calluses on the sub fifth metatarsal, bilaterally and 
dorsalis pedis and posterior tibial pulses at 2/4, 
bilaterally.  Reflexes were within normal limits and range of 
joint motion was measured at normal, with some decrease in 
muscle strength.  Palpation of major joints elicited no pain.  
The examiner diagnosed frostbite bilaterally to the distal 
areas of the extremities and onychomycosis, bilaterally, one 
through five.  X-rays reveal an impression of no acute 
fracture or dislocation, and possible mild degenerative 
changes involving the right first metatarsal phalangeal 
joint, similar to the study conducted in June 1997. 

In December 2003, Dr. Megariotis submitted further orthopedic 
evaluation results, showing findings of contractures in both 
feet with normal heel and arch.

An October 2004 VA examination report shows that the examiner 
reviewed the veteran's claims file.  The veteran reported a 
history of his arches collapsing during active service due to 
the heavy equipment and use.  He reported complaints of 
aching in the bottoms and the balls of both feet, worsening 
with walking short distances, standing, and during sleep; 
fatigue in his feet; weakness; and instability.  He said that 
he had fallen once due to the instability, and had used a 
cane to keep him steady for approximately 35-40 years.  He 
reported that he does not use arch inserts, and could not 
recall if he had received injections or physical therapy as 
treatment.  In the 1960s, he noted, the New York, New York 
VAMC sent him to a private doctor for orthotics.  A steel 
insert was made for him, but he said it hurt, so he wore it 
off and on for only 1-1/2 years.  After this, he purchased 
orthopedic shoes with support that provided relief.  He has 
seen private podiatrists but these physicians did not provide 
insoles.  He stated that he retired in July 1988, early, 
because of his feet.  He had to wear orthopedic support shoes 
in his job, and he said he was told that he missed too many 
days of work.

The examiner objectively observed the veteran to ambulate 
holding the wall every couple of feet and to abduct his right 
foot during the gait cycle.  His gait was otherwise non-
antalgic, but slow.  Mild edema was present in both feet, and 
crepitus was present on range of motion in the first 
metatarsophalangeal joint, bilaterally.  No pain was 
evidenced, but the cracking was audible in the joint, and 
dorsiflexion measured 10 degrees.  A callus was found at 
submetatarsal five on the right, with a smaller 
hyperkeratosis on the left.  Subtalar joint foot inversion 
measured 10 degrees, with 5 degrees eversion, bilaterally.  
The examiner noted that this was significantly decreased, 
albeit without pain.  Ankle dorsiflexion of 5 degrees was not 
available, albeit also without pain.  Palpation to all 
metatarsal heads and on the balls of both feet elicited no 
pain.  During stance, the veteran manifested creases on the 
lateral malleolus, with decrease in the medial longitudinal 
arches.  The right heel showed significant valgus deformity 
of three degrees with bowing in the Achilles tendon, 
uncorrected by manipulation.  Bowing was also present in the 
left Achilles tendon but less as compared to the right.  The 
left heel showed varus and valgus deformity of two degrees on 
the left.  Two many toes syndrome was noted during stance, 
the right foot greater than the left.  X-rays did not reveal 
evidence of fracture, flattening of the pes planus, more so 
on the right than left, mild valgus deformity at the 
hindfoot, bilaterally, and arthritic changes at the first 
metatarsophalangeal joint, with significant decrease in the 
first and fifth metatarsal joint spaces, decrease in the 
calcaneal inclination angle, and increase in the talar 
declination.  The diagnoses included residuals of pes planus 
deformity, moderate, bilateral first metatarsophalangeal 
joint osteoarthritis, secondary to pes planus deformity, 
callus, submetatarsal five on the right foot and on the left 
foot, and atrophy of the fat pads bilaterally, creating 
metatarsalgia, bilaterally.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The current 30 percent rating was assigned under Diagnostic 
Code 5276, for "severe" acquired bilateral flatfeet 
characterized by bilateral objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A higher, 50 percent, evaluation 
may be warranted for "pronounced" bilateral symptoms 
involving marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo-Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005). 

VA treatment records reflect consistent findings of normal 
range of motion absent deformities and edema, with no gross 
neurological deficits, albeit with complaints of pain.  

VA and private examination reports do reflect findings of 
abnormalities, including varus and valgus deformities in the 
heels with bowing in the Achilles tendon, bilaterally, 
bilateral contracture in the arches and callus formation, 
crepitus and osteoarthritis, bilaterally, in the first 
metatarsophalangeal joint, and decreased range of motion on 
the right and left.  In addition, the veteran has been 
objectively observed to evidence difficulty walking, with 
slowing of his gait and abduction of his right foot requiring 
him to hold onto the wall for stability.  Yet, these findings 
do not document evidence of marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-Achillis on 
manipulation.  Rather, these findings show limitation of 
motion unaccompanied by pain and palpation to the joints and 
bottoms of the feet that does not elicit pain, and 
abnormalities that are not yet pronounced or extreme in 
severity.  

Considering whether or not the veteran's symptoms are 
improved with wearing orthopedic shoes or appliances, the 
veteran reports that he has not been prescribed inserts 
during the pendency of this appeal.  However, the veteran 
reported that he experiences comfort when wearing orthopedic 
shoes that he purchases for himself, and the examiner 
observed such in April 2002.

The Board concedes that the veteran manifests evidence of 
severe marked deformity of the foot, which he is already 
being compensated for at the present, 30 percent, evaluation 
for severe bilateral pes planus under the diagnostic code.  
The Board finds that the medical evidence does not reflect 
that his bilateral foot disability manifests the 
symptomatology approximating a pronounced level of bilateral 
pes planus under the criteria as required for a 50 percent 
evaluation.

B.  Consideration of Esteban

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the U.S. 
Court of Claims for Veterans Appeals (then the U.S. Court of 
Veterans Claims, hereinafter Court) held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  In a July 1, 1997 precedent opinion, 
the General Counsel of the VA observed that 38 C.F.R. § 
4.71a, Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion and held that a claimant who had both arthritis and 
instability of the knee may be rated separately under 38 
C.F.R.§ 4.71a, Diagnostic Codes 5003 and 5257.  The opinion 
clarified that the provisions of 38 C.F.R. § 4.14 prohibit 
the "evaluation of the same disability under various 
diagnoses."  VAOPGPREC 23-97 (July 1, 1997; revised July 24, 
1997).

The Board observes that X-rays reflect findings of 
osteoarthritis in the first metatarsophalangeal joint of both 
feet, with findings of crepitus and limitation of motion.  
These findings were characterized as possible in March 2003.  
But review of the record shows that degenerative changes were 
present in the first metatarsophalangeal joint space as early 
as June 1997 in VA X-ray results, and that an impression of 
osteoarthritis was made as early as September 2001 in private 
medical records.  However, these records present conflicting 
opinions as to the cause.  The October 2004 VA examination 
report posits the pes planus as the cause of the 
osteoarthritis in the metatarsophalangeal joints, whereas Dr. 
Megariotis opines the manifested mid and hind foot 
osteoarthritis is the result of the frost bite injuries.  
Given the Board finds the evidence in equipoise, the Board 
will accept the October 2004 VA opinion finding the 
osteoarthritis manifested in the metatarsophalangeal joint is 
the result of the service-connected pes planus.  See 
38 C.F.R. § 3.102 (2005).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).

Diagnostic Code 5272 allows a 10 percent evaluation for 
ankylosis of a subastragalar or tarsal joint in good weight 
bearing position, and a 20 percent evaluation for ankylosis 
of a tarsal joint in poor weight-bearing position.  However, 
the medical evidence does not show that the 
metatarsophalangeal joint is ankylosed.  Rather, the medical 
evidence reflects that the veteran has range of motion in 
both feet, albeit limited.

Accordingly, the Board finds that the evidence supports a 
separate, compensable, evaluation under Diagnostic 5010 for 
the degenerative arthritis of the right foot and left foot 
first metatarsophalangeal joints, each, respectively, 
manifested by crepitus and limitation of motion that has been 
found to be the result of the service-connected pes planus.

C.  Consideration of the Amputation Rule

The Board notes that 38 C.F.R. § 4.68 (2005) states that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, Diagnostic Code 5165.  This 40 
percent rating may be further combined with evaluation for 
disabilities above the knee, but not to exceed the above the 
knee amputation elective level.

The veteran's bilateral pes planus is currently evaluated as 
30 percent disabling.  In addition, his service connected 
frostbite residuals for the right and left feet have been 
evaluated as 30 percent disabling, each, respectively, 
effective in October 2004.  He is currently receiving a 6.6 
percent bilateral factor.  The Board notes that under 38 
C.F.R. § 4.25, the veteran's combined left and right lower 
extremity disability rating is currently 70 percent and as 
the hypothetical elective level of amputation would be below 
the knee joint, a maximum 70 percent combined rating 
(including bilateral factor) would be warranted under 38 
C.F.R. § 4.68.  Therefore, no rating higher than 70 percent 
is warranted for the combined bilateral pes planus and 
residuals of frost bite to the right foot and left foot in 
this case.

Notwithstanding, the Board observes that the grant of 30 
percent for the residuals of frostbite to the right foot and 
left foot was not effective until October 26, 2004.  Prior to 
this, the disabilities were evaluated as 20 percent 
disabling, each, respectively.

Prior to October 26, 2004, under 38 C.F.R. § 4.25, the 
veteran's combined bilateral pes planus at 30 percent, right 
and left residuals of frostbite at 20 percent, each, 
respectively, including a bilateral factor of 5.5 percent, 
was 60 percent.  Accordingly, the additional, separate, 
compensable evaluations for the right foot and left foot 
first metatarsophalangeal joint osteoarthritis, each, 
respectively, can be awarded prior to October 26, 2004.  

D.  Summary

After review of the medical evidence, the Board finds that a 
preponderance of the evidence does not support the assignment 
of an evaluation of greater than 30 percent for the service 
connected pes planus.  The medical evidence does, however, 
support the grant of separate, compensable evaluations for 
manifestations of first metatarsophalangeal joint 
osteoarthritis with limitation of motion, on the right foot 
and left foot, each, respectively.

In evaluating the veteran's service connected bilateral pes 
planus, the Board considered the disabling effects of pain, 
as indicated in the above discussions.  See DeLuca, supra.  
Objective observations of pain, crepitus, calluses, and 
deformity were noted by the examiner and considered in the 
level of impairment and loss of function attributed these 
disabilities.  The Board notes that these manifestations are 
contemplated in the evaluation already assigned for this 
disability.  Moreover, the Board notes that other 
manifestations complained of and observed, such as thickened, 
discolored nails, vascular insufficiency, lack of hair 
growth, sweating, response to temperature, decreased 
sensation, and skin coloration are part and parcel of other 
service-connected disabilities, namely dermatophytosis and 
the residuals of frostbite, which are not presently before 
the Board and may not be considered here.  The veteran has 
not reported any flare-ups.  Consequently, the veteran's 
complaints of pain and pain upon use do not support the 
assignment of an evaluation higher than the 30 percent 
already granted for pes planus and the separate, compensable 
evaluations herein granted for manifestations of first 
metatarsophalangeal osteoarthritis of the right and left 
feet.  As discussed above, the rating now assigned accounts 
for the pain, crepitus, callus formation, and deformity 
demonstrated.  The presence of other factors listed in 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is not shown.

The Board also considered whether separate and higher 
disability evaluations may be assigned for bilateral pes 
planus under Diagnostic Code 5277, which contemplates 
bilateral weak feet, Diagnostic Code 5278, which contemplates 
acquired pes cavus or claw foot, and Diagnostic Code 5284, 
which contemplates other injury of the foot.  After 
consideration of the evidence, however, the Board finds that 
the criteria for evaluations under these diagnostic codes are 
not met.  Specifically, the medical evidence does not reveal 
other service-connected impairment of the foot not 
contemplated under the criteria for pes planus, nor does it 
reflect atrophy of the musculature, or varus deformity that 
rises to the severity warranting a higher, or separate, 
compensable evaluation.  See Esteban, supra.  See 38 C.F.R. 
§§ 4.14, 4.71a, 5284, 5282.  Furthermore, as above explained, 
further compensation may not be awarded pursuant to 38 C.F.R. 
§ 4.68.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has not 
required frequent treatment or hospitalization for his 
service-connected bilateral pes planus.  Hence, the evidence 
cannot establish that the service-connected bilateral pes 
planus, alone, interferes markedly with his employment so as 
to make application of the schedular criteria impractical at 
the present time.  The veteran has reported and testified 
that his bilateral foot disability forced him to retire early 
from his job.  But he also indicated that this was due to his 
service-connected PTSD.  Moreover, the Board observes that 
the veteran has been found to be entitled to TDIU, based on 
unemployability caused by all his service-connected 
disabilities, including pes planus as well as PTSD, lower 
back disability, frostbite residuals of the feet, and hearing 
disabilities.  TDIU was granted effective in October 1998, 
which covers the period of time under appeal for this claim.  
Hence, as a whole, the evidence cannot show that the 
impairment resulting solely from bilateral pes planus 
presently warrants extra-schedular consideration.  

Accordingly, the Board concludes that the impairment 
resulting from the service-connected pes planus is adequately 
compensated by the 30 percent evaluation assigned under 
Diagnostic Code 5276, and the separate, 10 percent, 
evaluations assigned under Diagnostic Code 5010 for the right 
foot and left foot first metatarsophalangeal joint 
osteoarthritis, each, respectively, herein granted.  


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus is denied.

An evaluation of 10 percent, and no greater, is granted for 
right foot first metatarsophalangeal joint osteoarthritis, 
subject to the laws and regulations governing the award of 
monetary benefits.

An evaluation of 10 percent, and no greater, is granted for 
left foot first metatarsophalangeal joint osteoarthritis, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As above noted, the veteran also seeks service connection for 
a heart condition, including as secondary to the service-
connected residuals of frostbite to both feet, and an 
increased evaluation for his service connected PTSD.

The Board reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.  Initially, the Board notes that the RO did not 
obtain identified VA and non-VA treatment records concerning 
both the claimed heart condition and the service connected 
PTSD.  Second, the RO has yet to provide notice to the 
veteran of the laws and regulations governing the issue of 
secondary service connection with regard to the veteran's 
claimed causal relationship between his heart condition and 
his service-connected residuals of frostbite to both feet.  
In the present case, a remand is required to comply with 
these directions as outlined in the previous, July 2004, 
Remand.  See Stegall, supra.

In addition, in an August 2004 statement, the veteran 
referenced a letter proffered by Dr. W. Salerno, dated in 
August 2004, that he had submitted concerning his claimed 
heart condition.  This letter is not present in the record.  
The letter purports to describe the relationship between the 
veteran's claimed heart condition and his hypertension, for 
which service connection was previously denied.  The Board 
notes that the veteran is attempting to also reopen this 
claim for service connection for hypertension with the 
submission of new and material evidence.  Given the possible 
interrelationship of the conditions, and that the veteran has 
submitted claims concerning each, the Board finds it would 
necessary to obtain the evidence before deciding if it is 
relevant. 

Furthermore, the Board observes that the veteran was not 
afforded the opportunity for examination to determine the 
nature, extent, and etiology of his claimed heart condition.  
The examination report that is of record was conducted for 
hypertension.  It is observed that the examination for 
hypertension was conducted absent review of the claims file 
and does not contain and opinion as to the etiology of the 
diagnosed hypertension.  

The Board finds it is necessary to accord the veteran VA 
examinations to determine the nature, extent, and etiology of 
his claimed heart condition, with review of the claims file 
in consideration of the medical evidence-to include review 
of all newly obtained VA and non-VA treatment records-of 
record.  See 38 C.F.R. § 3.159(c)(4) (2005).

The RO issued a rating decision in April 2005, in which it, 
among other things, granted service connection for hearing 
loss, effective November 27, 2000 and assigned it a 
noncompensable evaluation.  In June 2005, the veteran filed a 
notice of disagreement with this decision on both the 
evaluation and the effective date.  However, the RO has not 
had an opportunity to issue a statement of the case.  When a 
notice of disagreement is timely filed, the RO must reexamine 
the claim and determine if additional review or development 
is warranted.  If no preliminary action is required, or when 
it is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2005) (emphasis added).  
Since a notice of disagreement has been submitted with 
respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In 
this regard, the appellant has not been provided a statement 
of the case regarding the issue of an initial compensable 
evaluation for hearing loss and an effective date earlier 
than November 27, 2000 for the grant of service connection 
for hearing loss.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since June 
2000 and his claimed heart condition from 
his separation from active service in 
1952.  

Please explain to the veteran that we 
realize we have asked for this 
information before, but that we need him 
to clarify his statement on VA Forms 21-
4142, "Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs" submitted in April 
2003.  On these forms, he identified 
certain physicians and health care 
establishments but did not provide 
completed addresses.

In addition, the veteran referenced an 
August 2004 statement by Dr. W. Salerno 
that is not of record.  Please request 
that he provide another copy of the 
statement or the necessary release, so 
that the RO can obtain the statement and 
records.  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
treatment records for treatment accorded 
him for his service connected PTSD and 
claimed heart condition from VA Medical 
Center (VAMC) in Hackensack, New Jersey, 
and any other VAMC the veteran may 
identify, from 2000 to the present for 
PTSD, but from 1952 to the present for 
the claimed heart condition-that are not 
already of record.

3.  Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  Following completion of the #1-3 
above, the RO should make arrangements 
for the veteran to be afforded an 
examination to determine the nature, 
extent, and etiology of any heart 
condition.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
claimed heart disability, describe any 
current symptoms and manifestations 
attributed to the heart condition, and 
provide diagnoses for any and all cardiac 
pathology.  The examiner is requested to 
offer an opinion as to whether it is as 
likely as not that any manifested cardiac 
pathology had its onset during the 
veteran's active service or within the 
one-year presumptive period following 
discharge from active service in 1952, 
or, in the alternative, is the result of 
his active service or any incident 
thereof; or that any manifested cardiac 
pathology is the result of the service-
connected residuals of frostbite to both 
feet.

5.  The RO should issue an SOC regarding 
the issues of  an initial compensable 
evaluation for bilateral hearing loss and 
an effective date prior to November 27, 
2000 for the grant of service connection 
for bilateral hearing loss.  The 
appellant should be apprised of his right 
to submit a substantive appeal as to this 
issue and to have his claim reviewed by 
the Board.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims for 
service connection for a heart condition, 
including as secondary to the service-
connected residuals of frostbite of both 
feet, and to an increased evaluation for 
PTSD.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


